Citation Nr: 0718163	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  97-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial compensable rating for cervical 
strain prior to March 25, 2002, and to an initial rating in 
excess of 10 percent from March 25, 2002.

3.  Entitlement to a compensable rating for bilateral pes 
planus prior to January 31, 2005, and to a rating in excess 
of 10 percent after January 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 through 
March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and later rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In a June 1995 rating decision, 
the RO, in pertinent part, granted service connection for 
bilateral pes planus and cervical sprain and assigned 
noncompensable ratings, each effective from April 1, 1994.  
The veteran appealed for a higher rating for cervical sprain 
only.  In a September 1997 rating decision, the RO, in 
pertinent part, denied service connection for sinusitis and 
confirmed the noncompensable rating for bilateral pes planus.  
The veteran then appealed for service connection for 
sinusitis and for a higher (compensable) rating for pes 
planus.

In a rating decision issued in January 2003, the RO assigned 
a 10 percent rating for cervical sprain, effective from March 
25, 2002.  In a February 2005 rating decision, the RO 
assigned a 10 percent rating for bilateral pes planus, 
effective from January 31, 2005.  The veteran has continued 
his appeal for a higher initial rating for cervical sprain 
and for an increased rating for pes planus.  Inasmuch as 
higher ratings are potentially available, and as these 
ratings were in appellate status at the time of the recent 
grants of 10 percent ratings, the Board will consider 
entitlement to higher ratings for the neck and feet for the 
respective entire appeal periods.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 2005, the Board adjudicated certain issues, but 
remanded the issues listed on page 1 for additional 
development.  

The file reflects complaints of knee pain, calf pain, heel 
pain, Achilles pain, ankle pain, plantar fasciitis, and 
metatarsal phalangeal joint pain due or possibly due to pes 
planus or to an abnormal gait caused by pes planus.  In 
Buckley v. West, 12 Vet. App. 76, 84 (1998), the Court 
stressed that the Board should have addressed the issues of 
secondary service connection for other lower extremity 
conditions raised by the record.  This is especially 
important in this case because the service connected pes 
planus also includes a left heel condition and frostbite of 
the feet.  In his 1997 claim for an increased rating for pes 
planus, the veteran mentioned the left heel and frostbite.  
The matter of secondary service connection and/or additional 
ratings for the above-mentioned symptoms is referred to the 
RO for action.  


FINDINGS OF FACT

1.  Sinusitis is not shown by the medical evidence and 
allergic rhinitis was not shown prior to December 1997.  

2.  The cervical spine disability has been manifested 
throughout the appeal period by severely limited range of 
motion in forward, backward, and sideward flexion for the 
entire appeal period. 

3.  Marked limitation of motion in forward bending of the 
neck and loss of lateral motion with osteoarthritic changes 
are shown; listing of the spine to the opposite side, 
Goldthwaite's sign, or abnormal mobility on forced motion are 
not shown.  

4.  Cervical spine intervertebral disc syndrome is not shown.  

5.  Competent medical evidence shows that the service-
connected pes planus of each foot has been manifested 
throughout the appeal period by weight-bearing lines that are 
over or medial to great toes, pain on use of the feet, and X-
ray evidence of arthritis of the tarsal joints; marked 
deformity (pronation, abduction, etc.), pain on manipulation, 
or indication of swelling on use are not shown.  




CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  The criteria for a 30 percent initial schedular rating 
for cervical sprain are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003).

3.  The criteria for a 10 percent schedular rating for pes 
planus of the left foot are met for the appeal period prior 
to January 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2006).

4.  The criteria for a schedular rating in excess of 10 
percent for pes planus of the left foot on and after January 
31, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2006).

5.  The criteria for a 10 percent schedular rating for pes 
planus of the right foot are met for the appeal period prior 
to January 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2006).

6.  The criteria for a schedular rating in excess of 10 
percent for pes planus of the right foot on and after January 
30, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2002, July 2003, December 2004, and in 
June 2006, which informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter after the 
initial adverse decision; however, this has been remedied by 
a remand and additional notice, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
additional notice requirements, of which the veteran must be 
notified.  The veteran was notified of these additional 
details in the June 2006 letter.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's SMRs reflect upper respiratory complaints and 
treatment for upper respiratory infections, virus, and nasal 
or sinus problems at various times.  A December 1989 report 
contains an assessment of probable sinusitis.  A December 
1993 retirement examination report reflects that the sinuses 
were normal; however, in an accompanying medical history 
questionnaire, the veteran checked "yes" to history of 
sinusitis and reported that he took medication for sinuses 
and for sinus headaches.  

A January 1997 VA medical record reflects an assessment of 
allergic rhinitis with pain.  

In April 1997, the veteran requested service connection for a 
sinus condition.  He claimed that he was treated during 
active service for this and that all post-service treatment 
was by VA.  

The veteran testified in March 2004 that severe sinus trouble 
arose during the last few years of active service and that he 
still suffered from the same severe pain.  A June 2004 VA 
outpatient report reflects that the nose and throat were 
clear.  

In July 2005, the Board remanded the case for an examination.  
The veteran was examined in November 2006.  According to the 
VA nose, sinus, larynx, and pharynx examination report, the 
examiner noted a history of perennial nasal allergy and an 
absence of a sinusitis history.  The veteran reported 
constant breathing difficulty, but the examiner found no 
evidence of sinus disease.  There was, however, mild 
hyperemia bilateral nasal mucosa and clear nasal discharge.  
The diagnoses were: (1) allergic rhinitis; and, (2) no 
objective findings of acute or chronic sinusitis or other 
sinus disease.  The examiner concluded that allergic rhinitis 
was not caused by or a result of active military service.  

The above VA medical opinion is somewhat persuasive, as it is 
based on correct facts.  Although sinusitis was suspected 
during active service, none was diagnosed and there is no 
current sinusitis.  While upper respiratory irritations and 
symptoms were treated during active service, these resolved.  
Continuous sinus-related symptoms since active service have 
been alleged; however, the veteran's separation examination 
report notes that his sinuses were normal and a June 2004 VA 
outpatient treatment report notes that the nose and throat 
were clear.  Thus, continuity of symptomatology has not been 
shown.  Finally, a diagnosis of allergic rhinitis has been 
made; however, this disorder was first shown in January 1997.  
The Board is persuaded therefore that sinusitis is not shown 
and that allergic rhinitis did not arise during active 
service.

Although the veteran attributes nasal symptoms to active 
service, he is not a trained medical professional.  Lay 
statements are competent evidence with regard to descriptions 
of symptoms of disease or disability or an injury, but when 
the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, his statements might help 
determine when symptoms arose.  In this case, even his claim 
of continuous symptoms has been outweighed by December 1993 
and June 2004 reports that showed no symptom.  Thus, his 
testimony does not place the evidence in relative equipoise.  
Cartwright, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
sinusitis is therefore denied.  

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 recognizes that functional loss may be due 
to pain or limitation of flexion, as specified in the rating 
schedule under 38 C.F.R. § 4.71a, and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, functional loss due to pain is to be rated at 
the same level as functional loss due to impeded flexion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Initial Rating for the Cervical Spine

Because the veteran has appealed the initial rating assigned 
for the cervical spine, the Board must consider a higher 
disability rating from the initial effective date forward.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  During 
the appeal period, the rating schedule for spine disabilities 
changed.  The Board must consider the prior provisions, as 
they remain in effect for as long as the case remains on 
appeal, and also consider the revised provisions from their 
effective date forward.  38 U.S.C.A. § 5110(g).  

Cervical sprain has been rated noncompensable (zero percent) 
from April 1, 1994, and 10 percent from March 25, 2002, under 
Diagnostic Code 5295-5290.  Under Diagnostic Code 5290, 
limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003).  

Under Diagnostic Code 5295 (which addresses lumbosacral 
strain rather than the cervical strain), lumbosacral strain, 
with slight, subjective symptoms only, is rated zero percent 
disabling.  With characteristic pain on motion, the rating is 
10 percent.  With muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in standing 
position, the rating is 20 percent.  A 40 percent rating is 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

The cervical spine has been examined several times during the 
13-year initial appeal period.  Of record are compensation 
examinations dated in December 1994, April 2002, February 
2004, January 2005, and November 2006 and numerous VA 
outpatient treatment reports and private chiropractic 
reports.  The chiropractic reports note complaints of neck 
pain and pain on motion and paracervical muscle spasm and 
tenderness in the neck area.  The range of motion of the 
cervical spine contained in the VA and private reports has 
varied during this lengthy appeal period, which triggers 
careful consideration of 38 C.F.R. § 4.2.  

According to 38 C.F.R. § 4.2, different examiners, at 
different times, will not describe the same disability in the 
same language.  "A change for the better or worse may not be 
accurately appreciated or described."  The rater must 
therefore interpret the reports "in light of the whole 
recorded history, reconciling the reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  

Flexion of the neck has varied from as much as 90 degrees 
(hyper flexion) in December 1994 to as little as 20 degrees 
in February 2004.  The Board will discount the December 1994 
report, as it suggests error on the examiner's part.  Range 
of motion of the neck in backward extension has varied from 
as much as 45 degrees in December 1994 to as little as 10 
degrees.  Range of motion in lateral extension (side bending) 
has varied from 45 degrees to 10 degrees in each direction.  
Range of motion in left rotation has varied from 50 degrees 
to 30 degrees and from 70 degrees to 30 degrees in right 
rotation.  

Reconciling the reports into a consistent picture, as 
required by 38 C.F.R. § 4.2, and then comparing these 
manifestations with the former rating criteria for the 
cervical spine, it is clear that forward flexion, backward 
extension, and lateral extension of the neck are severely 
limited while rotation is moderately limited.  Thus, the 
criteria for a 30 percent schedular rating under former 
Diagnostic Code 5290 are met.  While the 30 percent is the 
maximum rating offered under former Diagnostic Code 5290, 
other diagnostic codes offer higher ratings.  These other 
codes must therefore be considered.  

A 40 percent rating is warranted under Diagnostic Code 5295 
for listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  While marked limitation of motion in forward 
bending and loss of lateral motion with osteoarthritic 
changes are shown, there is no listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  Thus, the criteria of a 40 
percent rating under Diagnostic Code 5295 are not more nearly 
approximated.  

Diagnostic Code 5293 offers a 60 percent rating for 
pronounced intervertebral disc syndrome; however, in this 
case, intervertebral disc syndrome is not shown.  Thus, the 
criteria of a 60 percent rating under Diagnostic Code 5293 
are not more nearly approximated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

In DeLuca, the Court required consideration of a higher 
rating where there is additional functional loss due to pain 
on use, weakness, incoordination, and etc.  The Court later 
explained that this rule applies only where the maximum 
rating has not yet been assigned.  Johnston v. Brown, 10 Vet. 
App. 80 (1997) (When the maximum schedular rating is in 
effect for loss of motion of a joint and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not 
be required).  After considering all potential codes under 
the prior version of the rating schedule, a 30 percent rating 
under Diagnostic Code 5290 is the maximum rating assignable 
for the cervical spine disability.  Because the maximum 
available rating for limitation of motion will be assigned, 
the DeLuca tenets will not be applied.  Johnson, supra.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  38 U.S.C.A. 5110(g) (West 2002) 
(compensation awarded or increased pursuant to an Act or 
administrative issue can be no earlier than the effective 
date of the Act or issue).  Because the rating criteria 
changed during the appeal period, the Board must next 
consider whether the revised criteria offer the veteran a 
rating higher than 30 percent.  VA may use the revised 
criteria if that version benefits the veteran more.  
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Compensation awarded or increased pursuant to the 
revised criteria can be no earlier than the effective date of 
the revised criteria.  

As noted above, intervertebral disc syndrome is not shown.  
Therefore, the revised criteria for intervertebral disc 
syndrome need not be addressed.  However, the revised rating 
criteria for cervical strain must be addressed.  Cervical 
strain is now rated under revised Diagnostic Code 5237 and is 
rated as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Because ankylosis of the cervical spine is not shown, the 
revised schedule offers no basis to assign a rating greater 
than 30 percent.  However, this does not end the inquiry.  
Note 1, above, requires that additional neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment be rated separately under an appropriate 
diagnostic code.  The veteran has reported left upper 
extremity numbness and weakness.  

Additional disability due to left upper extremity sensory 
deficits has been raised by the veteran at various times; 
however, this is in controversy.  Magnetic resonance imaging 
(MRI) and electromyography (EMG) studies up through May 1998 
are within normal limits.  A January 1999 MRI showed cervical 
disc protrusion and mild degenerative disc disease; however, 
a May 2001 EMG report concludes that no radiculopathy was 
shown.  An April 2002 VA examination report notes cervical 
disc protrusion and a December 2002 MRI showed multi-level 
cervical disc protrusions and spondylosis.  

A June 2003 VA outpatient treatment report notes radicular 
symptoms in the left upper extremity almost in ulnar 
distribution.  A July 2003 chiropractic report notes cervical 
degenerative disc disease and left brachial radiculitis.  An 
October 2004 VA X-ray was normal.  

During a January 2005 VA examination, the veteran reported 
pain radiating to the left arm.  The examiner felt that the 
cervical spine disability had worsened overall, 
"particularly with any radicular symptoms."  A January 2006 
VA MRI notes that pain radiated to the upper extremities; 
however disc protrusion was not found and the examiner 
concluded that radiculopathy was not shown.  An August 2006 
chiropractic report notes spasm, tenderness, and edema of the 
paracervical muscles.  

Thus, there is medical controversy over whether any reported 
symptom represents radiculopathy.  The January 2006 VA 
examiner reviewed all the evidence and concluded that 
radiculopathy was not shown.  The Board finds this opinion to 
be persuasive, as it is based on review of all the prior 
reports, and will therefore assign more weight to it.  
Therefore, a separate rating for neurological or other 
symptoms, pursuant to Diagnostic Code 5237- Note 1, will not 
be assigned.   

Although the RO found that the cervical spine disability 
increased in severity effective from March 25, 2002, there is 
no persuasive evidence that the disability worsened 
significantly at that time.  Comparing December 1994 ranges 
of motion with April 2002 ranges, the ranges shown in April 
2002 did decrease in some directions, but actually increased 
in other directions.  Whether this is the result of error in 
either the December 1994 report or the April 2002 report is 
not known.  

Moreover, while the February 2004 report reflects greater 
limitation of motion due to pain than do the other reports, 
the veteran has reported flare-ups of pain at various times 
throughout the appeal period.  Several chiropractic reports 
note these flare-ups.  Careful consideration of functional 
loss due to flare-ups is required by DeLuca.  His job as a 
bus driver involves significant rotary motion of the neck and 
the April 2002 VA examiner warned that extensive rotary 
motions might aggravate the cervical disc problem.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  A 30 
percent rating for the cervical spine will therefore be 
assigned for the entire appeal period. 

Bilateral Pes Planus Rating

Service connection was granted in a June 1995 RO rating 
decision for three disorders, characterized as "pes planus, 
left heel and frostbite of both feet."  The RO assigned a 
zero percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 based on a December 1994 orthopedic examination.  
Diagnostic Code 5276 has not changed during the appeal 
period.  

The December 1994 VA examination report yielded two 
impressions: (1) patellar tendon, tendonitis patellofemoral 
pain bilaterally; and, (2) pes planus and left heel Achilles' 
exertional tendonitis.  The veteran was referred for 
bilateral semi rigid orthoses and for a left heel pad.  
Frostbite residuals were not noted in the examination report, 
although clearly the RO did grant service connection for 
them.  This is significant because in April 1997, the veteran 
requested an increased rating for his pes planus, left heel, 
and frostbite of the feet.  In response, the RO obtained 
treatment records and scheduled an examination.  

According to treatment reports, in June 1997, shoe inserts 
were ordered.  July 2000, the veteran's bilateral foot 
orthotics were adjusted and repaired.  In January 2002, the 
veteran was evaluated for new shoes; however, this is unclear 
as to whether these shoes were for diabetes or for pes 
planus.  A July 2002 report notes that the veteran needed 
walking shoes that had to be compatible with his foot 
orthotics.  A December 2002 report notes that VA provided 
depth shoes for diabetic neuropathy.  

In April 2002, VA examined the feet and found flexible pes 
planus.  X-rays showed mild to moderate degenerative changes 
at the talo navicular joints and navicular cuneiform joints 
(these are included in the group of bones known as the 
tarsals, see 38 C.F.R. § 4.71, Plate IV).  Ankle and toe 
joints appeared normal.  The examiner felt that the 
disability would prohibit prolonged standing.   

In March 2004, the veteran testified that he had foot pains 
but that he also had diabetes, which might have caused the 
pains. 

A January 2005 VA podiatry compensation and pension 
examination report reflects that the veteran wore inserts, 
but complained of pain nevertheless.  He used pain medication 
for a variety of pains, including the feet.  Plantar pains 
increased with weight-bearing; however, his job as a bus 
driver did not involve excessive standing.  Walking increased 
the pain.  All toes had normal range of motion.  A metatarsal 
phalangeal joint was tender; however, the examiner failed to 
identify which metatarsal phalangeal joint.  A heel was 
tender, but which heel was not set forth.  Unusual shoe wear 
and abnormal weight bearing were appreciated.  Each great toe 
had a medial callous.  On standing, a positive "too many 
toes" sign was seen.  The flat feet were flexible.  The 
Achilles tendons moved from 2-degrees valgus (bent outward) 
to 5-degrees varus (bent inward) on toe raising.  Forefoot 
and mid foot had normal alignment.  The diagnoses were 
bilateral pes planus with bilateral plantar fasciitis.  The 
podiatrist attributed the increased foot pains to worsened 
bilateral plantar fasciitis.  

A January 2005 podiatry clinic report notes that the feet 
were tender to palpation.  The left 5th metatarsal protruded 
with a callous.  X-rays showed a low calcaneal inclination 
angle.  The examiner also observed painful range of motion of 
the ankles.  The examiner pared two callosities and debrided 
ten toenails.  The veteran was sent for Anti Shox(r) Insoles. 

According to a November 2006 VA examination report, the 
veteran wore diabetic shoes, but orthotics were not 
prescribed.  Both feet were painful on standing and did swell 
with activities.  Bilateral foot stiffness was reported.  
Flare-ups were reported, but not observed.  The callosities 
suggested abnormal weight-bearing.  The arch disappeared on 
weight bearing.  The left and right os calcis remained in 
alignment with the tibia/fibula.  The diagnosis was bilateral 
pes planus.  The disability was reportedly causing increased 
absence from work and severe interference with activities of 
daily living.  The examiner felt that pes planus was mild to 
moderate.  There was no pain on manipulation of the feet or 
inward bowing of the tendo-Achilles. 

In March 2007, the veteran reported that the November 2006 VA 
examiner had reported incorrectly that he did not wear 
orthotics, because he did, in fact, wear bilateral foot 
orthotics.  He also reported that during that examination, he 
did report left heel pain, Achilles pain, and calf pain so 
severe that it caused a limp at times.  He reported that his 
prescription shoes wore abnormally.  

In considering the correct rating for bilateral flat feet, 
the first issue for resolution is whether there was an 
increase in disability during the appeal period.  While the 
reports noted varying degrees of disability, different 
examiners, at different times, will not describe the same 
disability in the same language."  "A change for the better 
or worse may not be accurately appreciated or described."  
The rater must therefore interpret the reports "in light of 
the whole recorded history, reconciling the reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  38 C.F.R. 
§ 4.2.  Because the evidence does not reflect a sudden change 
in the severity of the disability, the Board will reconcile 
all the evidence into a consistent picture and grant a single 
disability rating in light of the whole recorded history.  

38 C.F.R. § 4.57 states that depression of the longitudinal 
arch or the degree of depression is not the essential 
feature.  Rather, for acquired pes planus, the focus is on 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases of 
acquired pes planus, there is gaping of bones on the inner 
border of the foot, and rigid valgus position with loss of 
the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2006) (excerpt).

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is 
warranted if the above symptoms are unilateral.  A 30 percent 
rating is warranted for severe bilateral acquired flatfoot, 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 20 percent rating is warranted if the above 
symptoms are unilateral.  A 10 percent rating is warranted 
for moderate bilateral or unilateral acquired flatfoot where 
the weight-bearing lines are over or medial to great toes, 
and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A noncompensable rating is 
warranted for mild unilateral or bilateral acquired flatfoot 
(pes planus) with symptoms that are relieved by built-up shoe 
or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

Overall, the medical evidence reflects that bilateral 
acquired flat foot is manifested by weight-bearing lines that 
are over or medial to great toes and pain on use of the feet.  
Marked deformity (pronation, abduction, etc.), pain on 
manipulation, or indication of swelling on use are not shown.  
Comparing these manifestations to the rating criteria, it is 
apparent that the criteria for a 30 percent rating for 
bilateral acquired flat feet are not more nearly 
approximated.  It is also apparent that each foot does meet 
the criteria for a 10 percent rating throughout the appeal 
period.  

What must be considered further is whether the 10 percent 
rating should be applied to the bilateral condition or to 
each foot separately.  The question is pertinent because 
April 2002 X-rays showed degenerative changes of the talo 
navicular and navicular cuneiform joints of the service-
connected fallen arches.   Painful motion of these joints is 
shown.  Under Diagnostic Code 5003 and § 4.40, a joint that 
exhibits painful motion along with X-ray evidence of 
arthritis is entitled to the minimum compensable rating.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Thus, 
resolving any remaining doubt in favor of the veteran, after 
considering all the evidence and testimony, the Board finds 
that it favors a 10 percent rating for each foot for the 
entire appeal period.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for sinusitis is denied.

A 30 percent initial schedular rating is granted for cervical 
strain for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary benefits.

Separate 10 percent schedular ratings for each foot are 
granted prior to January 31, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.

Separate schedular ratings for each foot in excess of 10 
percent on and after January 31, 2005 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


